Citation Nr: 0424265	
Decision Date: 08/31/04    Archive Date: 09/07/04

DOCKET NO.  02-00 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a rating in excess of 20 percent for pulmonary 
tuberculosis from September 6, 1978, to October 4, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran had active duty from January 1, 1945, to May 13, 
1946, and from May 17, 1946, to March 17, 1949.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, that continued a 0 
percent rating for the veteran's service-connected pulmonary 
tuberculosis.  Subsequent to that decision, in January 1999, 
the RO assigned the veteran graduated ratings for pulmonary 
tuberculosis as follows:  100 percent effective April 17, 
1962, 50 percent effective September 6, 1969, 30 percent 
effective September 6, 1973, and 0 percent effective 
September 6, 1978.  In August 2000, the veteran testified 
before a Hearing Officer at the RO.  Also on appeal was the 
issue of entitlement to a rating greater than 30 percent for 
stricture of the rectum and anus with moderate reduction of 
lumen, residual of hemorrhoidectomy.  However, during the 
August 2000 hearing, and in writing in August 2000, the 
veteran withdrew this issue from appeal.  

In August 2001, the RO increased the veteran's rating for 
pulmonary tuberculosis to 100 percent, effective October 5, 
1999.  The RO also increased the veteran's rating for the 
period from September 6, 1978, to October 4, 1999, to a 
compensable 20 percent.  In subsequent correspondence from 
the veteran including a December 2001 VA Form 9, the veteran 
clearly limits his appeal to the 20 percent rating assigned 
for the period from September 6, 1978, to October 4, 1999.  
Thus, this is the only period warranting appellate review for 
an increased rating.     

In October 2003, the veteran's appeal was advanced on the 
docket for good or sufficient cause shown.  

This matter was previously before the Board in November 2003, 
at which time it was remanded to the RO in compliance with 
due process requirements.


FINDINGS OF FACT

1.  The veteran was entitled to benefits for pulmonary 
tuberculosis prior to August 19, 1968.
 
2.  The veteran was not diagnosed as having far advanced 
lesions at any time during the active process of pulmonary 
tuberculosis.

3.  Pulmonary function tests were conducted in September 1997 
and July 1999 revealing normal results; with forced vital 
capacity (FVC) in July 1999 in the range of 87.9 to 109.24 
percent, and the ratio of forced expiratory volume in one 
second (FEV-1) to FVC in the range from 110.18 to 114.41 
percent.


CONCLUSION OF LAW

From September 6, 1978, to October 4, 1999, the criteria for 
a disability evaluation in excess of 20 percent for pulmonary 
tuberculosis were not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.96, 4.97, Diagnostic Code 6724 (2003); 
Diagnostic Code 6731 (pre and post October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, at the time of the adverse rating decision 
in 1996, VCAA had not yet been enacted.  Only after that 
rating action was promulgated was VCAA signed into law.  
Thereafter, the RO did furnish VCAA notice to the veteran in 
January 2004.    

It was impossible in this case to furnish VCAA notice prior 
to the RO decision on appeal because VCAA had not yet been 
enacted.  Nonetheless, because the VCAA notice in this case 
was not provided to the appellant prior to the RO decision 
that assigned the initial rating for pulmonary tuberculosis, 
it can be argued that the timing of the notice does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Nonetheless, all the VCAA requires 
is that the duty to notify is satisfied, and that appellants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2004 letter as well as an April 2004 
supplemental statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  In the January 2004 letter, VA informed 
the appellant that it would obtain the available records in 
the custody of federal departments and agencies and request 
medical records from identified private health care 
providers.  The Board also finds that all necessary 
development has been accomplished.  The RO has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining the evidence necessary to substantiate his claims, 
including medical records that the veteran identified.  In 
addition, the appellant was provided with the opportunity to 
attend a hearing, and attended a personal hearing at the RO 
in August 2000.  The appellant has not indicated, and there 
is otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  In a 
communication received in July 2004, the veteran indicated 
that he feels that he has stated his case completely.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  

II.  Background

In considering the severity of the veteran's pulmonary 
tuberculosis from September 6, 1978, to October 4, 1999, it 
is essential to trace his medical history.

Service medical records show that routine x-rays taken of the 
veteran's chest during a 1948 hospitalization revealed 
lesions of active tuberculosis.  Specific x-ray findings 
revealed an accentuation of markings in the right suprahilar 
region with oval areas of increased density (soft tissue 
density) in the fourth right interspace postseriorly, in the 
right medastinal region.  The largest of these measured 5 
millimeters in diameter and there were approximately 6 in 
number.  

A routine military follow-up chest x-ray in February 1954 was 
unremarkable, with normal heart and vascular shadows and 
clear lung fields.  

In September 1958, the veteran underwent a chest x-ray at a 
military hospital which revealed definite infiltration 
process beneath the apex and the right 1rst anterior 
interspace.  This was noted to be minimal in extent, and not 
present in 1954.  It is noted that apparently the veteran had 
an active upper lobe lesion.

A March 1959 military x-ray report indicates that inasmuch as 
there had been no change in the appearance of the veteran's 
chest in six months the veteran could be safely dropped from 
follow up as the finings apparently were indicative of 
obsolete disease.   

A routine military follow-up chest x-ray taken in May 1960 
was unremarkable, with normal heart and vascular shadows and 
clear lung fields.

An x-ray military reexamination of the veteran's chest in 
February 1962, when compared with the previous study, showed 
a suggestion of an increase in the infiltration in the right 
upper lung field.  It was advised that the veteran be 
presented to the tuberculosis Board for final evaluation.  

On file is an April 1962 Medical Certification from Mariano 
D. Bayani, M.D., stating that he had been treating the 
veteran since 1949 for pulmonary tuberculosis and that the 
condition flared up from time to time.  He said he treated 
the veteran on five separate occasions from 1959 to 1957 for 
bouts of bronchitis, influenza of the respiratory type or 
severe colds.  He said in August 1958 the veteran presented 
with signs and symptoms of pulmonary tuberculosis 
particularly in the right apex with he considered a 
reactivation and flaring up of an old tuberculosis lesion in 
the area.  Dr. Bayani indicated that proper medical advise 
and medication was instituted with little improvement noted 
on visits in September 1958, October 1958, November 1958 and 
January 1959.  He added that in January 1959 the veteran 
complained of an unproductive cough.  Substantive improvement 
was noted during a February 1959 visit, but auscultatory 
findings remained unsatisfactory.  In March 1959, the veteran 
presented with complaints of poor appetite, insomnia, 
productive cough and chest pains over the right upper chest.  
As of the date of Dr. Bayani's letter, in 1962, the veteran 
was coming in regularly on a monthly basis for treatment of 
his chronic pulmonary tuberculosis.

A June 1965 VA examination report reflects a diagnosis of 
tuberculosis, pulmonary, chronic, activity undetermined.

A November 1966 VA x-ray report revealed more fibronodular 
densities from the apex to the 2nd ant. I.S.  Exudative 
densities at the 1rst ant I.S. and 2nd ant rib level.

A May 1967 chest x-ray report reveals soft nodular densities 
in the right upper lobe extending to the right 2nd anterior 
interspace.  There appeared to be a left apical capping.  The 
"CP" angles were normal.  The rest of the lung fields were 
also free of infiltrates.  The conclusion was right upper 
lobe densities suggest active pulmonary tuberculosis.

VA hospital records show that the veteran was treated from 
July 3, 1967, to September 5, 1967, for pulmonary 
tuberculosis, minimal, question of activity.  VA hospital 
medical certifications dated in August and September 1967 
reflect diagnoses of pulmonary tuberculosis, moderately 
advanced, bilateral, active, IV.
According to the hospital narrative summary, chest x-ray on 
admission in July 1967 of the right lung showed fibronodular 
lesions extending from the apex to the 2nd anterior I.S.  The 
admission film compared to "OPD" film in October 1966 
showed regression of lesions at the right upper lung.  There 
was remarkable clearing of the fibro-exudative densities from 
the apex to the 2nd anterior "I.S." seen in October 1966 
film.  Follow-up film in September 1967 compared with film in 
July 1967 showed stable lesions.  Tomogram of the right upper 
lung in September 1967 revealed no definite evidence of 
cavity formation.  The veteran was diagnosed on maximum 
hospital benefit in September 1967.

A May 1968 VA hospital discharge summary regarding another 
disability indicates that the veteran had been confined at 
that hospital in 1967 for pulmonary tuberculosis, minimal, 
arrested, activity undetermined.

A medical examination report dated in November 1968 states 
that the veteran had been hospitalized in 1967 for pulmonary 
tuberculosis and was still suffering from active tuberculosis 
as per the latest x-ray findings taken by VA in May 1968.

A private chest x-ray report in February 1972 shows that the 
veteran's cardiac shadow was not enlarged and there were 
fibronodular densities from the right apex to the 2nd axis.  
Diaphragms were normal.  The remark was PTB, "MA" 
(moderately advanced).

VA medical certifications and x-ray reports dated in 1982, 
1983, 1986, 1987 and 1990, reflect findings of pulmonary 
tuberculosis, minimal.  

X-ray reports dated in January 1993 and October 1994 show 
pulmonary tuberculosis, infiltrates, moderately extensive, 
activity not precluded; an October 1994 VA certification 
shows pulmonary tuberculosis, chronic, reinfectious type, 
moderately advanced, right upper lung, activity not 
precluded.  

A March 1995 VA examination and x-ray report reflects a 
diagnosis of pulmonary tuberculosis, right upper lung, 
chronic, activity undetermined.

A May 1995 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, right upper lung, 
chronic, activity undetermined, Stage V.

A July 1995 VA chest x-ray report shows minimal to moderately 
advanced infiltrates.

During an October 1995 VA examination, the veteran complained 
of a chronic cough, yellowish phlegm and a low grade fever.  
He was diagnosed as having pulmonary tuberculosis, minimal, 
inactive.  X-ray findings revealed minimal pulmonary 
tuberculosis with mild chronic perihilar bronchitis, stable 
from January 1993.

A December 1995 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, chronic, stable, 
inactive, Stage IV.

In May 1995, the RO granted service connection for pulmonary 
tuberculosis and assigned a noncompensable evaluation, 
effective February 8, 1995.  The effective date of the grant 
date was subsequently changed to April 17, 1962.

Minimal pulmonary tuberculosis, inactive, was primarily shown 
on x-ray reports from 1995 to 1998.  A June 1996 private x-
ray report shows moderately extensive pulmonary tuberculosis 
infiltrates, probably inactive.  

An October 1996 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, inactive, Stage IV.

An August 1997 VA x-ray report contains an impression of 
minimal infiltrate, right upper lung, with chronic bronchitic 
changes, stable from November 1986 to May 1997.

A private x-ray report dated in September 1997 shows 
pulmonary tuberculosis infiltrates, bilateral, unchanged and 
stable.

On file is an April 1998 VA examination report showing that 
the veteran's pulmonary tuberculosis was not active presently 
and he had minimal structural damage to his lungs.  The 
report states that the veteran last underwent pulmonary 
function testing in September 1997 with normal results.  The 
examiner relayed that a VA outpatient clinic determined that 
the veteran's pulmonary tuberculosis was inactive from 1986 
to "present," and he stated the level of activity from 1967 
to 1986 was uncertain.  An April 1998 VA x-ray report shows 
minimal infiltrates, right upper lung, with chronic 
bronchitic changes, unchanged since September 1997.

A July 1998 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, minimal, right upper 
lung, chronic, stable, inactive, Stage IV.

The veteran complained during a July 1999 VA examination of a 
cough, scanty phlegm, weight loss and slight shortness of 
breath.  He was not taking medication at that time.  He was 
diagnosed as having pulmonary tuberculosis, right upper lung, 
MOTT (mycrobacteria other than tuberculosis), active, class 
III.

Pulmonary function testing performed by VA in July 1999 
revealed normal findings.  Such findings included FVC 
readings of 107.74%, 109.24% and 87.90% of predicted value, 
FEV1/FVC readings of 114.41%, 110.18% and 110.68% of 
predicted value.

A July 1999 VA chest x-ray report contains an impression of 
minimal infiltrate, right upper lung, stable from September 
23, 1997 and April 13, 1998; chronic bronchitic changes.

An October 1999 Tuberculosis Board Review report reflects a 
diagnosis of pulmonary tuberculosis, MOTT, right upper lung, 
active, Class III.  

In August 2000, the veteran testified before a Hearing 
Officer at the RO regarding his request for a compensable 
rating for pulmonary tuberculosis for the period from 
September 6, 1978, to October 4, 1999.  He said that his 
pulmonary tuberculosis was active at times during this 
period. 

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

In the past, the rating schedule provided that tuberculosis, 
including pulmonary tuberculosis, was to be rated on the 
basis of graduated ratings, upon reaching inactivity, after a 
period of activity.  However, Public Law 90-493 repealed 
section 356 of Title 38, United States Code, which had 
provided the graduated ratings for inactive tuberculosis.  
The repealed section still applies to the case of any veteran 
who on August 19, 1968, was entitled to receive compensation 
for tuberculosis.  See 38 C.F.R. § 4.96 (2003).  

Under the protective criteria for pulmonary tuberculosis 
entitled on August 19, 1968, the general rating formula 
provides for a 100 percent rating for two years after the 
date of inactivity, following active pulmonary tuberculosis.  
Thereafter, for four years, or in any event to six years 
after date of inactivity, a 50 percent rating is assigned.  
Thereafter, for five years, or to eleven years after date of 
inactivity, a 30 percent rating is assigned.  Following far 
advanced lesions diagnosed at any time while the disease 
process was active, a minimum 30 percent rating is assigned.  
Following moderately advanced lesions provided there is 
continued disability, emphysema, dyspnea on exertion, 
impairment of health, etc., a 20 percent rating is assigned.  
Otherwise, a noncompensable rating is assigned.  The notes 
following the general rating formula specify that the 
graduated 50-percent and 30-percent ratings and the permanent 
30 percent and 20 percent ratings for inactive pulmonary 
tuberculosis are not to be combined with ratings for other 
respiratory disabilities.  38 C.F.R. § 4.97, Diagnostic Code 
6724 (2003).

Thus under the above rating scheme, a veteran granted service 
connection for pulmonary tuberculosis was compensated for 
eleven years after the disease was arrested-a period during 
which he or she may have had no disability attributable to 
pulmonary tuberculosis.  Following the eleven-year rating 
period while the disease was inactive, the 30 percent 
evaluation was continued if far-advanced lesions had 
developed while the disease was active.  Following moderately 
advanced lesions, a 20 percent evaluation was assigned if 
there was actual residual disability.  Otherwise, a 
noncompensable evaluation was assigned.

In the instant case, because the veteran was awarded 
compensation for pulmonary tuberculosis on and before August 
19, 1968, the repealed section 356 of title 38, United States 
Code, providing for graduated ratings is applicable.  
Nonetheless, the rating criteria effective after August 19, 
1968, should also be considered if more favorable to the 
veteran.  See VAOPGCPREC 3-2000.  Such criteria, under 
Diagnostic Code 6731, provided for a 100 percent rating for 
one year after the dated of attainment of inactivity of 
tuberculosis.  Thereafter, a 100 percent rating is for 
application if there are pronounced residuals attributable to 
tuberculosis with advanced fibrosis with severe ventilatory 
deficit manifested by dyspnea at rest, marked restriction of 
chest expansion, with pronounced impairment of bodily vigor.  
A 60 percent rating is for application under Diagnostic Code 
6731 when residuals attributable to tuberculosis are severe 
with extensive fibrosis, severe dyspnea on slight exertion 
with corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  A 30 
percent rating under this Code is for application when there 
are moderate residuals with considerable pulmonary fibrosis 
and moderate dyspnea on slight exertion, confirmed by 
pulmonary function tests.  

Additionally, in October 1996, VA adopted new rating criteria 
for many respiratory disorders including pulmonary 
tuberculosis initially evaluated after August 19, 1968.  
Under this criteria, chronic active pulmonary tuberculosis 
will be rated as 100 percent disabling.  38 C.F.R. § 4.97, 
Diagnostic Code 6730 (2003).  Chronic inactive pulmonary 
tuberculosis will be rated depending on the specific 
findings; rate residuals as interstitial lung disease, 
restrictive lung disease, or, when obstructive lung disease 
is the major residual, as chronic bronchitis (Diagnostic Code 
6600).  Note:  A mandatory examination will be requested 
immediately following notification that active tuberculosis 
evaluated under Diagnostic Code 6730 has become inactive.  
Any change in evaluation will be carried out under the 
provisions of § 3.105(e).  38 C.F.R. § 4.97, Diagnostic Code 
6731 (2003).

In the instant case, the veteran is currently evaluated under 
the graduated rating schedule and is assigned the following 
evaluations based on a determined date of inactivity of 
September 6, 1967:  100 percent effective April 17, 1962, 50 
percent effective September 6, 1969, 30 percent effective 
September 6, 1973, 20 percent effective from September 6, 
1978, to October 4, 1999, and 100 percent effective October 
5, 1999.  

As noted above, in order for the veteran to be entitled to a 
30 percent rating for pulmonary tuberculosis for the period 
in question, from September 6, 1978, to October 4, 1999, 
under the graduated rating schedule, there must be evidence 
of far advanced lesions diagnosed at any time while the 
disease process was active, minimum.  For moderately advanced 
with residual disability, a 20 percent evaluation is 
appropriate.  38 C.F.R. § 4.97, Diagnostic Code 6724, based 
on entitlement on August 19, 1968.  

As indicated above, the date of inactivity or arrest of the 
veteran's pulmonary tuberculosis was determined to be 
September 6, 1967.  This date is based on the date following 
the veteran's discharge from a VA medical facility where he 
was treated for active pulmonary tuberculosis and released.  
Thus, the period prior to September 6, 1967, is the period of 
activity and it is this period that requires a determination 
as to the severity of lesions.  That is, whether there was 
evidence of far advanced lesions thus warranting a 30 percent 
rating for the period from September 6, 1978, to October 4, 
1999.  38 C.F.R. § 4.97, Diagnostic Code 6724, on August 19, 
1968.

Various x-ray reports prior to September 1967 show definite 
infiltration, i.e., fibronodular densities, in the veteran's 
right upper lung; however, there is no indication that the 
lesions were more than moderately advanced.  In this respect, 
x-ray findings in the early years, from 1954 to 1960, were no 
more than minimal.  Specifically, findings on chest x-ray in 
1954 revealed normal heart and vascular shadows and clear 
lung fields.  A 1958 x-ray report, while showing a definite 
infiltration process, notes that it was minimal in extent.  A 
March 1959 x-ray report states that since there had been no 
change in six months, finings were noted to apparently be 
indicative of obsolete disease.  Additionally, a routine 
follow-up chest x-ray taken by VA in May 1960 was again 
unremarkable, with normal heart and vascular shadows and 
clear lung fields.  In fact, the greatest severity of lesions 
noted during the period in question, from September 1978 to 
October 1999, are VA medical certifications dated in August 
and September 1967 containing diagnoses of pulmonary 
tuberculosis, moderately advanced, bilateral, active, IV.  
There is simply no indication that "far advanced lesions" 
were diagnosed at any time while the disease process was 
active.  As such, a 30 percent rating is not warranted under 
these specific criteria.  38 C.F.R. § 4.97, Diagnostic Code 
6724, entitlement on August 1968. 

Turning to the old criteria in effect for entitlement after 
August 19, 1968, a 30 percent rating under Code 6731 was for 
application when there were moderate residuals with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests.  The 
evidence does not show that this criteria have been met for 
the period from September 6, 1978, to October 4, 1999.  
Neither the x-ray reports nor medical records during this 
period show considerable pulmonary fibrosis and there are no 
findings of moderate dyspnea on slight exertion.  As for 
pulmonary function testing, the only such tests performed 
during this period was in September 1997 and July 1999, and 
the results of these tests were normal.  

A higher than 20 percent rating under the revised 1996 VA 
schedule for rating pulmonary tuberculosis after August 19, 
1968, would also not be warranted.  As noted above, this 
version of the rating schedule requires rating residuals of 
inactive pulmonary tuberculosis, chronic, as either 
interstitial lung disease (DC 6825-6833), restrictive lung 
disease (DC 6840-6845), or as chronic bronchitis (DC 6600).  
38 C.F.R. §  6731. 

A 30 percent rating for interstitial lung disease requires 
FVC of 65- to 74- percent predicted, or; DLCO (SB) of 56- to 
65- percent predicted.  38 C.F.R. § 4.96, DC 6825-6833.  

A 30 percent rating for restrictive lung disease requires 
FEV-1 of 56- to 70- percent predicted, or; FEV-1/FVC of 56- 
to 70- percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO) (SB) of 56- to 
65- percent predicted.  38 C.F.R. § 4.96, DC 6840-6845. 

A 30 percent rating for chronic bronchitis requires FEV-1 of 
56-70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, 
or; DLCO (SB) 56- to 65 percent predicted.  38 C.F.R. § 4.96, 
DC 6600. 

Unfortunately, as previously noted, the only pulmonary 
function tests indicated during the period from September 6, 
1978, to October 4, 1999, was in September 1997 and July 1999 
and the results of these tests were normal.  Specific 
findings in July 1999 of FVC (107.74%, 109.24% and 87.90% of 
predicted value) and FEV1/FVC (114.41%, 110.18% and 110.68% 
of predicted value) do not meet the criteria for a higher 
rating, to 30 percent.  Put another way, were the veteran's 
residuals of pulmonary tuberculosis to be rated under the 
criteria for either interstitial lung disease, restrictive 
lung disease or chronic bronchitis, he would not be entitled 
to a higher rating.  

It appears from the veteran's comments that the basis of his 
disagreement with the assignment of a 20 percent rating for 
pulmonary tuberculosis from September 6, 1978, to October 4, 
1999, is not so much with the actual rating assigned for this 
disability, but with the combined total rating evaluation 
that was calculated following the assignment of the 20 
percent rating.  In this regard, the veteran initially 
expressed his satisfaction with the 20 percent rating, but 
later retracted this after learning that this rating, when 
combined with a 30 percent rating for his service connected 
stricture of the rectal and anus, was only 40 percent rather 
than 50 percent.  It is pertinent to note that VA is bound by 
the laws enacted by congress and its own controlling 
regulations, including the requirement that all service-
connected disabilities be separately rated and combined in 
accordance with a combined ratings table to determine the 
combined degree of disability.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. 

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's pulmonary tuberculosis 
for the period from September 6, 1978, to October 4, 1999.  
The veteran does not allege during this period, and the 
evidence does not establish, that this disability caused 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluation), or necessitated 
frequent periods of hospitalization.  In light of the 
foregoing, the veteran's claim for a higher evaluation for 
this disability for the period from September 6, 1978, to 
October 4, 1999, does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  The Board is 
thus not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2002).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



